Citation Nr: 0023889	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1948 to May 1952.

A September 1952 RO rating decision denied service connection 
for a respiratory condition, claimed as tuberculosis.  The 
veteran was notified of this determination in October 1952 
and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for tuberculosis.  This appeal 
comes to the Board of Veterans' Appeals (Board) from a 
December 1998 RO rating decision that determined the veteran 
had not submitted evidence of a well-grounded claim for 
service connection for tuberculosis.  Under the circumstances 
in this case, the Board has classified the issue as shown on 
the first page of this decision.

The veteran failed to report for a scheduled hearing before a 
member of the Board in August 2000.


FINDINGS OF FACT

1.  By unappealed September 1952 RO rating decision, service 
connection for tuberculosis was denied.

2.  Evidence received subsequent to the September 1952 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for tuberculosis.

3.  The veteran has not submitted competent (medical) 
evidence of a well-grounded claim for service connection for 
tuberculosis.



CONCLUSIONS OF LAW

1.  The unappealed September 1952 RO rating decision, denying 
service connection for tuberculosis, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999); previously 
Veterans Regulation No. 2(a), part II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.

2.  New and material evidence has been received to reopen the 
claim for service connection for tuberculosis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for tuberculosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Where active tuberculosis becomes manifest to a degree of 
10 percent within 3 years from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy while in service, but it does corroborate his 
statements with regard to a positive tuberculosis test in 
service.  Hence, the Board finds that the veteran's 
statements with regard to a positive tuberculosis test in 
service are correct.

The September 1952 RO rating decision denied service 
connection for tuberculosis, the veteran was notified of this 
determination, and he did not appeal.  Since the veteran did 
not appeal the September 1952 RO rating decision, denying 
service connection for a respiratory disorder, claimed as 
tuberculosis, it is final with the exception that he may 
later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the 
September 1952 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran has active tuberculosis).  For evidence to be new and 
material it must be of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if the Board 
determines that new and material evidence has been presented, 
it next must determine, as part of its "review [of] the 
former disposition of the claim" under section 5108, whether 
the veteran's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  

The evidence of record at the time of the September 1952 RO 
rating decision consisted essentially of VA and service 
medical records.  The service medical records showed that 2 
gastric cultures in April 1951 while the veteran was 
hospitalized at the U.S. Navy Hospital in St. Albans, New 
York, were positive for Mycobacterium Tuberculosis.  The 
service medical records also showed that the veteran was 
admitted to the Letterman Army Hospital for observation in 
May 1951.  The clinical findings regarding this 
hospitalization were not of record, but the report of the 
veteran's medical examination for separation from service in 
May 1952 noted the veteran's hospitalization at the 
"Leatherman Army Hospital California" for observation for 
possible tuberculosis with negative findings.  Nor was active 
tuberculosis found at the veteran's medical examination for 
separation from service.  A VA document shows that the 
veteran's service medical records were reviewed by a 
physician in September 1952 who concluded the veteran did not 
have active pulmonary tuberculosis.

Since the September 1952 RO rating decision, various evidence 
was received, including additional service medical records 
that contain the clinical findings regarding the veteran's 
hospitalization at the Letterman Army Hospital in San 
Francisco, California from May to October 1951.  The Board 
finds that this evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claim for service connection for tuberculosis.  
Hence, there is new and material evidence to reopen the claim 
for service connection for tuberculosis.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

The threshold question now for the Board to answer is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for tuberculosis; that is, evidence 
which shows that his claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran has not submitted competent 
(medical) evidence of a well-grounded claim for service 
connection for tuberculosis, as did the RO.  While the 
medical evidence clearly shows that the veteran had positive 
cultures of tuberculosis in April 1951, the clinical findings 
in connection with his hospitalization at the Letterman Army 
Hospital from May to October 1951 for observation for 
possible tuberculosis were negative.  Nor do the post-service 
medical records of his treatment and evaluations from the 
1950's to the 1990's show the presence of tuberculosis.  A 
claim for service connection for a disability is not well 
grounded where there is no medical evidence of current 
disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that he has 
tuberculosis that had its onset in service, but this lay 
evidence is not sufficient to demonstrate the presence of a 
current disability.  Espiritu v. Derwinski, 7 Vet. App. 498 
(1992).

In this case, there is no competent (medical) evidence 
showing that the veteran currently has tuberculosis.  Hence, 
the claim for service connection for this disease is not 
plausible, and the claim is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for tuberculosis at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
report showing the presence of active tuberculosis.  
Robinette, 8 Vet. App. 69.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
tuberculosis is granted; the claim for service connection for 
tuberculosis is denied as not well grounded.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

